424 F.2d 1367
George E. SAFELY et al., Appellants,v.T.I.M.E. FREIGHT, INC., et al., Appellees.
No. 14213.
United States Court of Appeals, Fourth Circuit.
June 1, 1970.

Appeal from the United States District Court for the Western District of Virginia, at Harrisonburg; Ted Dalton, Chief Judge, 307 F.Supp. 319.
Flournoy L. Largent, Jr., Winchester, Va. (Largent, Anderson & Larrick, Winchester, Va., on the brief), for appellants.
Robert C. Moss, and John T. Grigsby, Richmond, Va. (McCaul, Grigsby & Pearsall, Richmond, Va., on the brief), for appellee T.I.M.E. Freight, Inc.
Donald M. Murtha, Washington, D. C., on the brief for appellee International Brotherhood of Teamsters and Local Union No. 539.
David Previant, Milwaukee, Wis., and Florian Bartosic, Washington, D. C., on the brief for appellee International Brotherhood of Teamsters.
Before WINTER, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
On consideration of the record and briefs in this appeal we have determined that oral argument is unnecessary. We find no reversible error in the judgment of the district court and accordingly affirm.


2
Affirmed.